Per Guriam:

This was an action in ejectment in which Wilson based his right to recover upon a valid tax deed. This deed was recorded on September 9, 1896. In order *766to render it available as an instrument of title, he must show that he had taken possession of the property prior to the expiration of two years from that date. This he endeavored to do by the testimony of himself and several witnesses. His claim in this respect was contested by the plaintiffs in error, defendants below, and they were heard on this point in the testimony of several witnesses. The issue presented was clearly one of fact and not of law. It was decided by the court in Wilson’s favor. We find no adequate ground in the record for reviewing this conclusion.
The judgment will be affirmed.